 



Exhibit 10.9
NEW CENTURY FINANCIAL CORPORATION
2004 PERFORMANCE INCENTIVE PLAN
DIVIDEND EQUIVALENT RIGHTS AWARD AGREEMENT
     THIS DIVIDEND EQUIVALENT RIGHTS AWARD AGREEMENT (this “Award Agreement”) is
dated as of                      (the “Award Date”) by and between New Century
Financial Corporation, a Maryland corporation (the “Corporation”), and
                     (the “Participant”).
WITNESSETH
     WHEREAS, pursuant to the New Century Financial Corporation 2004 Performance
Incentive Plan (the “Plan”), the Corporation hereby grants to the Participant,
effective as of the date hereof, a dividend equivalent rights award (the
“Award”), upon the terms and conditions set forth herein and in the Plan.
     NOW THEREFORE, in consideration of services rendered and to be rendered by
the Participant, and the mutual promises made herein and the mutual benefits to
be derived there from, the parties agree as follows:
     1. Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.
     2. Grant; Term of Award. Subject to the terms of this Award Agreement, the
Corporation hereby grants to the Participant an Award with respect to
                     dividend equivalent rights (the “Dividend Equivalent
Rights”). The Corporation acknowledges that the consideration for the shares
payable with respect to the Dividend Equivalent Rights on the terms set forth in
this Award Agreement shall be the services rendered to the Corporation or any of
its Subsidiaries by the Participant prior to the applicable payment date (if
any), the fair value of which is not less than the par value per share of the
Corporation’s Common Stock. Each of the calendar years                     ,
                     and                      is referred to herein as a
“Performance Year.”
     3. Dividend Equivalents; Performance Thresholds. At the conclusion of each
Performance Year, the Administrator shall determine (1) the Earnings Per Share
(as such term is defined in Appendix A of the Plan) for the Corporation on a
stand-alone (not consolidated) basis (the “Earnings Per Share”) and (2) the
aggregate amount of the dividends paid by the Corporation on a share of its
Common Stock (the “Aggregate Annual Dividend”) with respect to that Performance
Year. For any Performance Year, if either the Earnings Per Share with respect to
that Performance Year is less than the EPS Threshold set forth below for that
Performance Year, or the Aggregate Annual Dividend with respect to that
Performance Year is less than the Dividend Threshold set forth below for that
Performance Year, the Participant shall have no rights under this Award with
respect to that Performance Year.

 



--------------------------------------------------------------------------------



 



                  Performance Year   EPS Threshold   Dividend Threshold  
 
               

If, however, both the Earnings Per Share with respect to a Performance Year is
equal to or greater than the EPS Threshold set forth above for that Performance
Year, and the Aggregate Annual Dividend with respect to that Performance Year is
equal to or greater than the Dividend Threshold set forth above for that
Performance Year, the Corporation shall make a “Dividend Equivalent” payment to
the Participant. The amount of the Dividend Equivalent payment will, subject to
tax withholding, equal (i) the number of Dividend Equivalent Rights subject to
the Award, multiplied by (ii) the Aggregate Annual Dividend for such Performance
Year. No interest or other earnings will be credited with respect to such
Dividend Equivalent.
     For purposes of the Award, a dividend shall be deemed paid by the
Corporation on the date the dividend is actually paid to the Corporation’s
stockholders.
     4. Payment. Subject to Section 8 below, any Dividend Equivalent payment for
a Performance Year shall be paid to the Participant no later than forty-five
(45) days after the last day of such Performance Year (the “Award Payment
Date”). Payment shall be made, in the Administrator’s sole discretion, either
(i) in cash, or (ii) in a number of whole shares of Common Stock obtained by
dividing (x) the amount of the Dividend Equivalent being paid, by (y) the fair
market value (determined in accordance with the Plan) of a share of Common Stock
as of the applicable Award Payment Date. Fractional share interests shall be
disregarded but may be cumulated or, in the Administrator’s discretion, paid in
cash. Payment in shares of Common Stock shall be made either by delivering one
or more certificates for such shares or by entering such shares in book entry
form, as determined by the Administrator in its sole discretion. The Participant
or other person entitled under the Plan to receive the shares shall deliver to
the Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan. Delivery of any certificates or cash
payment will be made to the Participant’s last address reflected on the books of
the Corporation or its Subsidiaries unless the Corporation is otherwise
instructed in writing.
     5. Continuance of Employment. The Participant’s continued employment or
service through each applicable Award Payment Date is a condition to the payment
of the applicable portion of the Award and the rights and benefits under this
Award Agreement. Partial employment or service, even if substantial, during any
applicable period will not entitle the Participant to any proportionate payment
or avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or services as provided in Section 8 below or under
the Plan.
     Nothing contained in this Award Agreement or the Plan constitutes an
employment or

 



--------------------------------------------------------------------------------



 



service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any of its Subsidiaries, interferes in any way with the right of the Corporation
or any of its Subsidiaries at any time to terminate such employment or services,
or affects the right of the Corporation or any of its Subsidiaries to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his or her consent thereto.
     6. Limitations on Rights. The Dividend Equivalent Rights and the Dividend
Equivalents are for bookkeeping purposes only. Dividend Equivalents will not be
treated as property or as a trust fund of any kind. The Participant shall have
no rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided herein with respect to the payment of Dividend Equivalents)
and no voting rights with respect to the Dividend Equivalent Rights, the
Dividend Equivalents or any shares of Common Stock issuable in respect of such
Dividend Equivalents, unless and until shares of Common Stock are actually
delivered to and held of record by the Participant. Except as expressly provided
herein, no adjustments will be made for dividends or other rights of a holder
for which the record date is prior to the date of delivery of the shares. The
Participant’s rights with respect to the Award are merely those of a general
unsecured creditor of the Corporation to receive payment as described herein
subject to the terms and conditions set forth herein. Neither the Participant
nor any other person has any legal or equitable rights, claims or interest in
any specific property or assets of the Corporation or any of its Subsidiaries.
No assets of the Corporation or any Subsidiary will be held under any trust or
held in any way as collateral security of the fulfilling of the Corporation’s
obligations under this Award Agreement.
     7. Restrictions on Transfer. Neither the Dividend Equivalent Rights, nor
the Dividend Equivalents (prior to the time (if any) such Dividend Equivalents
are paid), nor any other rights of the Participant under this Award Agreement or
the Plan may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered, either voluntarily or involuntarily. The transfer
restrictions in the preceding sentence shall not apply to (a) transfers to the
Corporation, or (b) transfers by will or the laws of descent and distribution.
     8. Effect of Termination of Employment or Services. Subject to Section 9
below, if the Participant ceases to be employed by or ceases to provide services
to the Corporation or a Subsidiary at any time before an Award Payment Date, the
Award shall terminate and any Dividend Equivalent that would otherwise be paid
as of such Award Payment Date pursuant to this Award Agreement shall not be paid
and shall be extinguished upon the date the Participant’s employment or services
terminate (regardless of the reason for such termination, whether with or
without cause, voluntarily or involuntarily, or due to death or disability);
provided, however, that the Administrator may in its sole discretion provide for
payment of any Dividend Equivalent that would otherwise have been extinguished
pursuant to this Section 8.
     9. Adjustments Upon Specified Events; Change in Control Event. Upon the
occurrence of certain events relating to the Corporation’s stock contemplated by
Section 7.1 of the Plan, the Administrator shall make adjustments if appropriate
to the Award and the Dividend Equivalent Rights. Furthermore, the Administrator
shall adjust the Dividend Thresholds

 



--------------------------------------------------------------------------------



 



referenced above to the extent (if any) it determines that the adjustment is
necessary or advisable to preserve the intended incentives and benefits to
reflect (1) any stock split, reverse stock split, stock dividend, material
change in corporate capitalization, any material corporate transaction (such as
a reorganization, combination, separation, merger, acquisition, or any
combination of the foregoing), or any complete or partial liquidation of the
Corporation, (2) any change in accounting policies or practices, (3) the effects
of any special charges to the Corporation’s earnings, or (4) any other similar
special circumstances.
     Notwithstanding any other provision herein, upon the occurrence of a Change
in Control Event following which the Corporation will not survive as a public
company in respect of its Common Stock, the Award shall immediately terminate,
and the Participant’s Dividend Equivalent for the Performance Year in which the
Change in Control Event occurs shall immediately become payable (regardless of
whether the Annual Aggregate Dividend for such Performance Year has exceeded the
applicable Dividend Threshold). A Dividend Equivalent that becomes payable
pursuant to this Section 9 shall be paid to the Participant as soon as
practicable after such Change in Control Event. The Participant shall have no
further rights with respect to the Award or such Dividend Equivalent (except the
right to receive any amounts which had previously become payable (or become
payable upon such Change in Control Event) with respect to the Award but which
had not yet actually been paid).
     10. Tax Withholding. The Corporation (or any of its Subsidiaries last
employing the Participant) shall be entitled to require a cash payment by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the payment of any Dividend Equivalent. Alternatively,
the Participant or other person to whom shares of Common Stock are to be
delivered in payment of a Dividend Equivalent may irrevocably elect, in such
manner and at such time or times prior to any applicable tax date as may be
permitted or required under Section 8.5 of the Plan and rules established by the
Administrator (and subject to the requirements of applicable law), to have the
Corporation withhold and reacquire shares at their fair market value at the time
of payment to satisfy any minimum withholding obligations of the Corporation or
its Subsidiaries with respect to such payment. Any election to have shares so
held back and reacquired shall be subject to such rules and procedures, which
may include prior approval of the Administrator, as the Administrator may
impose.
     11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s payroll records. Any notice shall be
delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Person, shall be deemed to have been duly given five (5) business days after the
date mailed in accordance with the foregoing provisions of this Section 11.
     12. Plan. The Award and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Participant agrees to be bound by the
terms of the Plan and this Award

 



--------------------------------------------------------------------------------



 



Agreement. The Participant acknowledges having read and understanding the Plan,
the Prospectus for the Plan, and this Award Agreement. Unless otherwise
expressly provided in other sections of this Award Agreement, provisions of the
Plan that confer discretionary authority on the Board or the Administrator do
not (and shall not be deemed to) create any rights in the Participant unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Board or the Administrator so conferred by appropriate action
of the Board or the Administrator under the Plan after the date hereof.
     13. Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan. Such amendment must be in writing and signed by the Corporation.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
     14. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     15. Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Maryland without regard
to conflict of law principles thereunder.
     IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Participant has
hereunto set his or her hand as of the date and year first above written.

            NEW CENTURY FINANCIAL CORPORATION,
a Maryland corporation
      By:           Name:   Brad A. Morrice        Title:   Vice Chairman,
President and Chief Operating Officer     

            PARTICIPANT
      By:           Name:                

 